Citation Nr: 0636181	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948 and from October 1950 to August 1951.  The 
veteran died in January 2003.  The appellant is the veteran's 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision.  In April 2004, the 
appellant and her daughter testified before the Board.  In 
November 2004, the Board remanded the matter.  

In its November 2004 decision, the Board also remanded a 
claim for service connection for the cause of the veteran's 
death.  However, in May 2006, the RO awarded service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  When he died in January 2003, the veteran had a pending 
claim for service connection for bilateral hearing loss.

2.  The veteran was diagnosed with bilateral hearing loss 
prior to his death.

3.  At the time of the veteran's death, there was no medical 
evidence contained in the record relating the veteran's 
bilateral hearing loss to any event or injury in service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss for accrued benefits purposes have not 
been met.  38 U.S.C.A. §§  1110, 1131, 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in April 2003, December 2004, 
August 2005, February 2006 and July 2006; a rating decision 
in May 2003; and a statement of the case in July 2003.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Board finds that even if there is any defect with regard 
to the timing or content of any of the notices sent prior to 
the RO's initial adjudication in May 2003, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  Indeed, at the April 2004 hearing, the 
Board attempted to elicit evidence from the appellant 
regarding the veteran's disability and all treatment.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
(here a July 2006 supplemental statement of the case).  

The appellant has not demonstrated how any defective notice 
has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant. Also, VA 
has obtained all relevant, identified, and available evidence 
needed for adjudication of the claim and has notified the 
appellant of any evidence that could not be obtained.  

VA's duty to assist is heightened when the service medical 
records are presumed destroyed and includes an obligation to 
search alternative forms of medical records that support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  In November 2002, upon determining that the 
veteran's service medical records had been destroyed in the 
1973 fire of the National Personnel Records Center (NPRC), 
the RO requested any record that could be associated with the 
veteran's service medical records.  The veteran was also 
asked to identify an additional information or sources where 
evidence could be obtained.

The Court has held that the VA has a statutory duty to assist 
the veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet.App. 37, 39-40 (1990).  Also, despite 
numerous attempts by the RO to obtain additional evidence 
(including the veteran's VA treatment records from 1980), 
additional evidence was not located.  According to a December 
2005 reference slip, efforts to retrieve retired records had 
been unsuccessful.  Only more recent VA medical records were 
available.  The RO's actions constitute a "reasonably 
exhaustive search" of all available options.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied 
the duty to assist the veteran through its actions.  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  Regrettably, even a 
search for retired records has been futile, after numerous 
attempts.  

Although the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, the Board notes 
that since the appellant's claim is for the purpose of 
accrued benefits, the Board is prohibited from considering 
medical evidence received after the date of the veteran's 
death, other than VA records that were constructively of 
record at the time of death.  See 38 C.F.R. § 3.1000(a) 
(2006); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
the claim. 

The appellant seeks accrued benefits based on the veteran's 
claim for service connection for bilateral hearing loss due 
to noise exposure in his active service during the Korean 
War.  Although a veteran's claim terminates with the 
veteran's death, a qualified survivor may carry on, to a 
limited extent, the deceased's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121; see also 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F. 3d 1236, 1242 (Fed. Cir. 1996).

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or based on evidence in the file at the 
date of death.  Previously, the law restricted certain 
classes of survivors to receiving no more than two years of 
accrued benefits if the veteran died while a VA claim for 
periodic monetary benefits (excluding insurance and 
servicemen's indemnity) was being adjudicated.  See 38 
U.S.C.A. § 5121(a).

In Bonny v. Principi, 16 Vet. App. 504 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted 38 U.S.C.A. § 5121(a) as creating two substantive 
alternatives.  The Court made an important distinction 
between what it called "benefits awarded but unpaid" 
(periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions) and 
"accrued benefits" (periodic monetary benefits based on 
evidence in the file at the date of an entitled individual's 
death).  In the former, the full amount of benefits awarded 
but unpaid were to be paid to survivors.  In the latter, 
accrued benefits were subject to a two-year limitation.

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act).  Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
See 38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Pub. L. No. 108-183, (H.R. 2297) 
(Dec. 16, 2003).  However, the amended provision applies to 
deaths occurring on or after December 16, 2003.  Since the 
veteran died in January 2003, the amended provision is not 
applicable to the appellant's claim.

The appellant filed her application for accrued benefits 
within one year after the death of the veteran, as required.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the records are considered to be constructively part 
of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993); see also 38 C.F.R. § 3.1000(d)(4). 

At the time of his death in January 2003, the veteran had a 
pending claim for service connection for bilateral hearing 
loss, filed in October 2002.  The appellant is potentially 
entitled to accrued benefits based on this claim if the 
evidence of record at the time of the veteran's death 
establishes that service connection was warranted for the 
claimed disorder.

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

The veteran served on active duty from October 1946 to 
February 1948 and from October 1950 to August 1951.  As noted 
above, the majority of the veteran's service records were 
destroyed in the fire of 1973 at NPRC.  VA was able to obtain 
several pieces of evidence regarding the veteran's active 
service.  On the February 1948 physical examination, prior to 
discharge from his first period of military service, his ears 
were noted as normal, and no hearing acuity testing was 
performed.  The July 1951 separation examination also noted 
his ears were normal, and no hearing acuity testing was 
performed.  No other medical evidence was available during 
the veteran's time in service.  The veteran's DD Forms 214 do 
not contain any verification of the veteran having served in 
combat during his service which would substantiate his claim 
of having acoustic trauma from exploding land mines.

On a May 2000 VA hearing evaluation, the veteran reported a 
history of noise exposure from artillery during his Army 
service in the Korean War.  The diagnosis was normal hearing 
in the low to mid-frequencies, sloping to severe 
sensorineural hearing loss in the high frequencies.  He was 
later issued hearing aids.  In September 2000, he was given 
two Siemens programmable half-shell hearing aids.  In June 
2002, his hearing aid was cleaned, and the problem was 
resolved.

The Board observes that, in addition to the medical evidence 
noted above, the claims file includes medical evidence from 
G.L.S., H.E.B., and M.T., received in April 2004.  However, 
this non-VA evidence was not in the claims file at the time 
of the veteran's death.  Such evidence may not be considered 
in connection with an accrued benefits claim.

In Hayes, the Court appeared to suggest, in dicta, that 38 
U.S.C.A. § 5121 was ambiguous and VA could, therefore, decide 
to accept under 38 U.S.C.A. § 5121(c) other kinds of post-
date-of-death evidence pertinent to the underlying benefits 
claim.  See Hayes, 4 Vet. App. at 360.  However, in a 
subsequent, binding precedent opinion, VA's General Counsel 
rejected that proposition, concluding that there is no 
authority for introducing "post-date-of-death evidence" 
that relates to the decedent's underlying benefit entitlement 
into the record for an accrued benefits claim.  VAOPGCPREC 6-
93 (citing Conary v. Derwinski, 3 Vet. App. 109 (1992)).  

In adjudicating the claim, the Board has considered the 
assertions of the appellant and her daughter advanced during 
the hearing on appeal and as reflected in various statements 
associated with the claims file.  However, questions of 
medical diagnosis and nexus are within the province of 
trained medical professionals; as the appellant and her 
daughter are each a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Similarly, the fact that the veteran's own self-reported 
history may have been reflected in his medical records does 
not constitute competent evidence of either diagnosis or 
nexus.  The mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is no competent, persuasive evidence to support 
either claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for bilateral hearing loss, for accrued 
benefits purposes, is denied.

____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


